 M



                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


R.K. et al.,

        Plaintiffs,

 V.

 GOVERNOR BILL LEE, in his official                    No. 3:21-cv-00725
 capacity as GOVERNOR OF
 TENNESSEE, et al.,

        Defendants.




       Before the Court is Plaintiffs' Motion for Temporary Restraining Order and Preliminary

Injunction (Doc. Nos. 4, 4-1) under Federal Rule of Civil Procedure 65 seeking to: (1) enjoin

Governor Bill Lee "from enforcing Executive Order No. 84 allowing parents to opt-out of a

universal mask mandate policy," and (2) order the Williamson County Board of Education and

Franklin Special School District "to implement a universal mask mandate with parental opt-out as

a reasonable accommodation under the ADA and Section 504 of the Rehabilitation Act." (Doc.

No. 4 at 1). Plaintiffs have requested a hearing. (Doc. No. 4-1 at 15).

       The Court will hold a hearing on Plaintiffs' motion on Monday, September 20, 2021, at

1:30 P.M. Plaintiffs' counsel SHALL serve a copy of this Order on the Attorney General for the

State of Tennessee and all Defendants.

       IT IS SO ORDERED.



                                                         I/' V  a    ~t~e,.,- ,
                                                      WAVERL     . CRENSHAW, J
                                                      CHIEF UNITED STATES DISTRICT JUDGE




 Case 3:21-cv-00725 Document 7 Filed 09/18/21 Page 1 of 1 PageID #: 102
